278 F.3d 1357
UNITED STATES of America, Plaintiff-Appellee,v.Abel MARTINEZ-SALAZAR, Defendant-Appellant.
No. 94-10158.
United States Court of Appeals, Ninth Circuit.
February 4, 2002.

On Remand from the United States Supreme Court.
Before: REINHARDT, RYMER, and HAWKINS, Circuit Judges.

ORDER

1
The judgment of this court, 146 F.3d 653 (9th Cir.1998), having been reversed by the United States Supreme Court, United States v. Martinez-Salazar, 528 U.S. 304, 120 S. Ct. 774, 145 L. Ed. 2d 792 (2000), this case is remanded to the district court.